DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 1 have been considered and are addressed in the new rejection stated below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2019/0206928) (“Li”). 
With regard to claim 1, figures 1 and 6A-6B of Li discloses a method for fabricating semiconductor device, comprising: providing a substrate 203 having a magnetic tunnel junction (MTJ) region 109 and an edge region 105; forming a first MTJ 501’ on the MTJ region 109; forming a second MTJ 501” on the edge region 105; and forming a cap layer 601 on a top surface (top surface of MTJ stack 501”) and sidewalls of the second MTJ 501”, wherein a thickness of the cap layer 601 is less than a thickness of the first MTJ 501’.
With regard to claim 2, figures 1, 6A-6B, and 13A-13B of Li discloses forming a first inter-metal dielectric (IMD) layer 207’ on the substrate; forming the first MTJ 501’ and the second MTJ 501” on the first IMD layer 207’; and forming a second IMD layer 801’ on the first MTJ 501’ and the second MTJ 501”.
With regard to claim 3, figures 1, 6A-6B, and 13A-13B of Li discloses forming the cap layer 601’ on the first MTJ 501’ and the second MTJ 601” before forming the second IMD layer 801.
With regard to claim 4, figures 1, 6A-6B, and 13A-13B of Li discloses that the cap layer 601’ comprises silicon nitride (“encapsulation layer 601 is then formed, e.g., of silicon nitride (SiN)”, par [0030]).
With regard to claim 6, figures 1, 6A-6B, and 13A-13B of Li discloses forming a third via conductor 1001 on the second IMD layer 801’ to connect to the first MTJ 501’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0206928) (“Li”) in view of Yi et al. (US 2018/0358546) (“Yi”).
With regard to claim 5, figures 1, 6A-6B, and 13A-13B of Li discloses forming a first via conductor 401 in the first IMD layer 207’ before forming the first MTJ 501’ and the second MTJ 501”, wherein the first via conductor (401 in 207’) is connected to the first MTJ 501’. 
Li does not disclose that the second via conductor is connected to the second MTJ.
However, figure 1 of Yi discloses that the second via conductor (middle 109 in fig. 1) is connected to the second MTJ (middle 113 in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art to form the low-density MTJ dummy structure of Li with the bottom electrodes as taught in Yi in order to enable a flexible dummy fill to increase MTJ density.  See abstract of Yi. 
With regard to claim 7, figures 1, 6A-6B, and 13A-13B of Li discloses forming a third IMD layer 205’ between the first IMD layer 207’ and the substrate 203; forming a metal interconnection (401 in 205’) in the third IMD layer 205’, wherein the metal interconnection (401 in 205’) is electrically connect the first MTJ 501’; 
Li does not disclose forming a trench conductor in the third IMD layer, wherein the trench conductor is electrically connect the second MTJ.
However, figure 1 of Yi discloses forming a trench conductor (middle lower interconnect layer 103 in fig. 1) in the third IMD layer 101, wherein the trench conductor (middle lower interconnect layer 103 in fig. 1) is electrically connect the second MTJ (middle MTJ pillar 113 in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art to form the low-density MTJ dummy structure of Li with the lower interconnect layers as taught in Yi in order to enable a flexible dummy fill to increase MTJ density.  See abstract of Yi. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             10/8/2022